DETAILED ACTION
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2012/0177052 A1, hereinafter “Chen”, IDS disclosed by the applicant).
Regarding claims 1 and 13, Chen discloses a data transmission method, comprising: receiving, by a first user plane function entity, a data packet from a first terminal through an uplink path corresponding to the first terminal (see Figure 3, step 310, para. 0062 and 0072, DR1 or domain router is the first user plane entity receiving packet from a first user terminal), wherein the data packet carries first addressing information of a second terminal (see Figure 3, step 310, para. 0072, user identifier of second terminal), and wherein the first user plane function entity currently serves the 
determining, by the first user plane function entity, first path information of a second user plane function entity based on information about the uplink path corresponding to the first terminal (see para. 0072 and 0092-0094, first data packet carries the addressing information of the destination terminal or second terminal in the second domain) and the first addressing information, wherein the second user plane function entity currently serves the second terminal (see para. 0072 and 0108, addressing information of source and destination); sending, by the first user plane function entity, the data packet to the second user plane function entity based on the first path information; receiving, by the second user plane function entity, the data packet from the first user plane function entity (see para. 0077 and 0106, send the data packet to DR2 or second user plane entity which serves the second terminal):; and sending, by the second user plane function entity, the data packet to the second terminal through a downlink path corresponding to the second terminal (see para. 0077, DR2 is second user plane entity which send the data packet to the second terminal).
Regarding claims 2 and 14, Chen discloses wherein determining the first path information comprises: determining, by the first user plane function entity based on the information about the uplink path corresponding to the first terminal (see para. 0092 and 0097), an identity of a mobile local area network (MLAN) of the first terminal (see para. 0062, 0067-0069, global location id to route data between different domains, each domain can be local area network when a terminal moves from one location to another location such as home network to visited network) ; and determining, by the first user 
Regarding claims 3 and 15, Chen discloses wherein determining the identity of the MLAN of the first terminal comprises: determining, by the first user plane function entity based on the information about the uplink path corresponding to the first terminal and a first correspondence, the identity of the MLAN, wherein the first correspondence between the information about the uplink path corresponding to the first terminal and the identity of the MLAN (see para. 0100, 0101 and 0112, SLS or DR maintains route or path information corresponding to the user identifier with a location identifier and domain information).
Regarding claims 4 and 16, wherein the first path information comprises: determining, by the first user plane function entity (see para. 0091, DR is the first user plane entity), the first path information based on the identity of the MLAN (see para. 0091-0098, path information), the first addressing information and a second correspondence (see para. 0093, address information), wherein the second correspondence is between the first addressing information, the first path information, and the identity of the MLAN (see para. 0098, 0101 and 0112, route or path table can be saved or queried between different entities and user).. 
Regarding claims 5 and 17, Chen discloses further comprising determining, by the second user plane function entity based on the first path information and the first addressing information, the downlink path (see para. 0111-0113, DR2 is the second user plane entity which parses the packet to obtain the user identifier of terminal).
Regarding claims 6 and 18, Chen discloses wherein determining the downlink path comprises: determining, by the second user plane function entity based on the first path information, an identity of a mobile local area network (MLAN) of the second terminal (see para. 0110-0111, DR2 or second user plane entity parse the packet header to obtain the user identifier of the second terminal); and determining, by the second user plane function entity based on the identity of the MLAN and the first addressing information, the downlink path (see para. 0112-0113, route path information with user identifier and location identifier).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9, 12, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Andreasen et al. (US 2012/0082073 A1, hereinafter “Andreasen”).
Regarding claim 7, Chen discloses all the subject matter but fails to mention wherein the information about the uplink path corresponding to the first terminal comprises a first tunnel identifier of the first user plane function entity allocated for the first terminal, and wherein the first path information of the comprises a second tunnel identifier of the second user plane function entity. However, Andreasen from a similar field of endeavor discloses wherein the information about the uplink path corresponding to the first terminal comprises a first tunnel identifier of the first user plane function entity allocated for the first terminal (see para.0066 and 0106, user plane tunnels with tunnel identifiers) and wherein the first path information of the comprises a second tunnel identifier of the second user plane function entity (see para.0066 and 0106, user plane tunnels with tunnel identifiers). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include 
Regarding claims 8 and 19, Chen discloses all the subject matter but fails to mention further comprising: establishing, by a session management function entity, a tunnel between the first user plane function entity and the second user plane function entity, wherein the tunnel is at an MLAN granularity. However, Andreasen from a similar field of endeavor discloses further comprising: establishing, by a session management function entity, a tunnel between the first user plane function entity and the second user plane function entity (see para. 0106, several tunnels may be established between user planes), wherein the tunnel is at an MLAN granularity (see para. 0127, data transmission on any local area network). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Andreasen tunneling scheme into Chen user plane transmission scheme. The method can be implemented in a router of a mobile network. The motivation of doing this is to optimally manage network traffic.
Regarding claim 9, Chen discloses all the subject matter but fails to mention wherein establishing the tunnel comprises: establishing, by the session management function entity, the tunnel in a process of establishing a session of the first terminal. However, Andreasen from a similar field of endeavor discloses wherein establishing the tunnel comprises: establishing, by the session management function entity, the tunnel in a process of establishing a session of the first terminal (see para. 0059, control plane is responsible for session management function). Thus, it would have been obvious to one 
Regarding claims 12 and 21, Chen discloses further comprising: determining, by the session management function entity, that the MLAN comprises a cross user plane function entity scenario (see Figure 2b, para. 0062, DR with cross user plane functions; Figure 4-c, cross functionality of DR1 and DR2).

Claims 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Andreasen  as applied to claims 1, 8, 13 and 19 above, and further in view of Bharatia (US 2018/0199243 A1).
Regarding claims 10 and 20, Chen and Andreasen disclose all the subject matter but fails to mention wherein establishing the tunnel comprises: sending, by the session management function entity, a first N4 session message to the first user plane function entity, wherein the first N4 session message comprises an identity of a an MLAN of the second terminal, the first addressing information, and the first path information; and saving, by the first user plane function entity, a correspondence between the first addressing information, the first path information, and the identity of the MLAN. However, Bharatia from a similar field of endeavor discloses wherein establishing the tunnel comprises: sending, by the session management function entity (see para. 0065 and 0068, SMF), a first N4 session message to the first user plane function entity (see para. 0068, N4 session establishment), wherein the first N4 session 
Regarding claim 11, Chen and Andreasen discloses all the subject matter but fails to mention wherein establishing the tunnel comprises: sending, by the session management function entity, a second N4 session message to the second user plane function entity, wherein the second N4 session message comprises an identifier of an MLAN of the first terminal, second addressing information of the first terminal, and second path information of the first user plane function entity; and saving, by the first user plane function entity, a correspondence between the second addressing information, the second path information of the first user plane function entity, and the identifier of the MLAN of the first terminal. However, Bharatia from a similar field of endeavor discloses wherein establishing the tunnel comprises: sending, by the session management function entity (see para. 0065 and 0109, SMF), a second N4 session message to the second user plane function entity (see para. 0068 and 0110, session management procedure are used to control PDU session), wherein the second N4 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463